             Case 1:17-cr-00703-WHP Document 68
                                             69 Filed 02/11/21
                                                      02/12/21 Page 1 of 2




                                     SAPONE & PETRILLO, LLP
William S. Petrillo, Esq., Partner                                   Chase S. Ruddy, Esq., Senior Associate
Edward V. Sapone, Esq., Partner                                      Michael Vitaliano, Esq., Associate

      MANHATTAN                                                                LONG ISLAND
 40 Fulton Street, 23rd Floor                                           1103 Stewart Avenue, Suite 200
New York, New York 10038                                                 Garden City, New York 11530
 Telephone: (212) 349-9000                                                Telephone: (516) 678-2800
  Facsimile: (347) 408-0492                                                Facsimile: (516) 977-1977
E-mail: ed@saponepetrillo.com                                          E-mail: william@saponepetrillo.com


                                                                                February 11, 2021

Hon. William H. Pauley, III
United States District Judge
United States District Court
Southern District of New York
500 Pearl Street
New York, NY 10007

                                     Re:   United States v. Sunita Kumar
                                           Docket No.: 17-CR-703

Dear Judge Pauley:

        I am retained counsel to defendant Sunita Kumar. I write to request that Ms. Kumar’s
conditions of release be modified to permit her to travel to Delhi, India for two weeks to visit her
ailing mother, and that her passport be returned to her to allow her to travel for this limited purpose.

        Ms. Kumar’s mother is 78 years of age. She suffers from diabetes and high blood pressure.
On December 25, 2020, she suffered a stroke. (See Exhibit A). She is paralyzed on the left side of
her body, and is experiencing facial palsy, difficulty speaking, and other complications. (See
Exhibit A). She was released from the hospital on January 11, 2021, with 24-hour nursing care.
She remained completely bed-bound. (See Exhibit B). Earlier this week, her condition began to
further deteriorate, and on February 9, she was re-admitted to the hospital, where she is currently
in the ICU. (See Exhibit C). Her doctors are uncertain whether she will live much longer if she
continues in this condition.

       Ms. Kumar is seeking permission to travel to Delhi, India for two weeks to spend time with
her mother. If permitted to travel, Ms. Kumar would stay at her family home, located at F-31 B,
Laxmi Nagar, Delhi, India 110092. She would remain in contact with her pretrial services officer
through WhatsApp on whatever schedule they require.

        Further, Ms. Kumar’s husband, Santosh Kumar, is prepared to surrender his passport to
Pretrial Services as an additional surety if the Court permits Ms. Kumar to travel as requested.
Upon her return from India, Ms. Kumar would immediately surrender her passport back to Pretrial
Services.


                                                     1
         Case 1:17-cr-00703-WHP Document 68
                                         69 Filed 02/11/21
                                                  02/12/21 Page 2 of 2




        We have conferred with the government, by AUSA Christopher DiMase, who takes no
position on this request. We have also spoken with Pretrial Services Officer Robert Long from the
Eastern District of New York, who supervises Ms. Kumar. After conferring with his colleagues in
the Southern District of New York, he also takes no position on this request, although he indicated
that Ms. Kumar has been compliant with all of the conditions of her release.

       The Court’s consideration is greatly appreciated.

                                                                    Respectfully submitted,

                                                                    /s/ Edward V. Sapone
                                                                    Edward V. Sapone

Cc:    AUSA Christopher DiMase, Esq.
       PTSO Robert Long
       PTSO Erin Cunningham




                                         In view of the fact that neither the Government nor Pretrial
                                         Services has any objection to the defendant traveling to India
                                         prior to sentencing, this Court approves the defendant's
                                         proposed travel. The defendant is to comply with all COVID
                                         protocols with respect to said travel.




                                                                     February 12, 2021




                                                2
